

115 HR 5011 IH: Election Security Act
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5011IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Thompson of Mississippi (for himself, Mr. Brady of Pennsylvania, Ms. Lofgren, Mr. Langevin, Mr. Richmond, and Mrs. Demings) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Homeland Security, Intelligence (Permanent Select), the Judiciary, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect elections for public office by providing financial support and enhanced security for the
			 infrastructure used to carry out such elections, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Election Security Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sense of Congress on need to improve election infrastructure security.
					Title I—Financial Support for Election Infrastructure
					Subtitle A—Voting System Security Improvement Grants
					Sec. 101. Voting system security grants.
					Sec. 102. Coordination of voting system security activities with use of requirements payments and
			 election administration requirements under Help America Vote Act of 2002.
					Sec. 103. Incorporation of definition of election infrastructure.
					Subtitle B—Grants for Risk-Limiting Audits of Results
					Sec. 111. Grants to States for conducting risk-limiting audits of results of elections.
					Sec. 112. GAO analysis of effects of audits.
					Subtitle C—Election Infrastructure Innovation Grant Program
					Sec. 121. Election Infrastructure Innovation Grant Program.
					Title II—Security Measures
					Sec. 201. Election infrastructure designation.
					Sec. 202. Timely threat information.
					Sec. 203. Security clearance assistance for election officials.
					Sec. 204. Pre-election threat assessments.
					Sec. 205. Security risk and vulnerability assessments.
					Sec. 206. Annual Report.
					Title III—Enhancing Protections for United States Democratic Institutions
					Sec. 301. National strategy to protect United States democratic institutions.
					Sec. 302. National Commission To Protect United States Democratic Institutions.
					Title IV—Miscellaneous Provisions
					Sec. 401. Definitions.
					Sec. 402. Initial report on adequacy of resources available for implementation.
				
 2.Sense of Congress on need to improve election infrastructure securityIt is the sense of Congress that, in light of the lessons learned from Russian interference in the 2016 Presidential election, the Federal Government should intensify its efforts to improve the security of election infrastructure in the United States, including through the use of individual, durable, paper ballots marked by the voter by hand.
		IFinancial Support for Election Infrastructure
			AVoting System Security Improvement Grants
				101.Voting system security grants
 (a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:
						
							7Grants for Obtaining Paper Ballot Voting Systems and Carrying Out Voting System Improvements
								297.Grants for obtaining paper ballot voting systems and carrying out voting system security
			 improvements
 (a)Availability and use of grantThe Commission shall make a grant to each eligible State— (1)to replace voting systems which are not qualified paper ballot voting systems with voting systems which are qualified paper ballot voting systems, for use in the regularly scheduled general elections for Federal office held in November 2018, in accordance with section 297A; and
 (2)to carry out voting system security improvements described in section 297B with respect to the regularly scheduled general elections for Federal office held in November 2018 and each succeeding election for Federal office.
 (b)Amount of grantThe amount of a grant made to a State under this section shall be such amount as the Commission determines to be appropriate, except that such amount may not be less than the product of $1 and the average of the number of individuals who cast votes in any of the two most recent regularly scheduled general elections for Federal office held in the State.
 (c)Pro rata reductionsIf the amount of funds appropriated for grants under this part is insufficient to ensure that each State receives the amount of the grant calculated under subsection (b), the Commission shall make such pro rata reductions in such amounts as may be necessary to ensure that the entire amount appropriated under this part is distributed to the States.
									297A.Qualified paper ballot voting systems
 (a)Use of funds To obtain systemsA State may use a grant under this part— (1)to replace a voting system which is not a qualified paper ballot voting systems with a qualified paper ballot voting system; or
 (2)to replace a qualified paper voting system which is not in compliance with the most recent voluntary voting system guidelines issued by the Commission prior to the regularly scheduled general election for Federal office held in November 2018 with another qualified paper voting system which is in compliance with such guidelines.
										(b)Definition
 (1)In generalIn this part, a qualified paper ballot voting system is a voting system which requires the use of an individual, durable, paper ballot marked by the voter by hand.
 (2)Accessibility of systems for individuals with disabilitiesA voting system used by individuals with disabilities, and others, may be treated as a qualified paper ballot voting system for purposes of this part if the system provides an individual with an equivalent opportunity, including with privacy and independence, to vote in a manner that produces a paper ballot of the vote as for other voters.
										297B.Voting system security improvements described
 (a)Permitted usesA voting system security improvement described in this section is any of the following: (1)The acquisition of goods and services from qualified election infrastructure vendors by purchase, lease, or such other arrangements as may be appropriate.
 (2)Cyber and risk mitigation training. (3)A security risk and vulnerability assessment of the State’s election infrastructure which is carried out by a provider of cybersecurity services under a contract entered into between the chief State election official and the provider.
 (4)The maintenance of election infrastructure, including addressing risks and vulnerabilities which are identified under either of the security risk and vulnerability assessments described in paragraph (3), except that none of the funds provided under this part may be used to renovate or replace a building or facility which is used primarily for purposes other than the administration of elections for public office.
 (5)Providing increased technical support for any information technology infrastructure that the chief State election official deems to be part of the State’s election infrastructure or designates as critical to the operation of the State’s election infrastructure.
 (6)Enhancing the cybersecurity and operations of the information technology infrastructure described in paragraph (4).
 (7)Enhancing the cybersecurity of voter registration systems. (b)Qualified election infrastructure vendors described (1)In generalFor purposes of this part, a qualified election infrastructure vendor is any person who provides, supports, or maintains, or who seeks to provide, support, or maintain, election infrastructure on behalf of a State, unit of local government, or election agency (as defined in section 401 of the Election Security Act) who meets the criteria described in paragraph (2).
 (2)CriteriaThe criteria described in this paragraph are such criteria as the Chairman, in coordination with the Secretary of Homeland Security, shall establish and publish, and shall include each of the following requirements:
 (A)The vendor must be owned and controlled by a citizen or permanent resident of the United States. (B)The vendor must disclose to the Chairman and the Secretary, and to the chief State election official of any State to which the vendor provides any goods and services with funds provided under this part, of any sourcing outside the United States for parts of the election infrastructure.
 (C)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with the cybersecurity best practices provided by the Chairman in coordination with the Secretary.
 (D)The vendor agrees to maintain its information technology infrastructure in a manner that is consistent with the cybersecurity best practices provided by the Chairman in coordination with the Secretary.
 (E)The vendor agrees to report any known or suspected security incidents involving election infrastructure to the chief State election official of the State involved or the official’s designee, the Chairman, and the Secretary.
 297C.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a description of how the State will use the grant to carry out the activities authorized under this part;
 (2)a certification and assurance that, not later than 5 years after receiving the grant, the State will carry out risk-limiting audits of the results of elections for Federal office held in the State, as described in section 298(b); and
 (3)such other information and assurances as the Commission may require. 297D.Reports to CongressNot later than 90 days after the end of each fiscal year, the Commission shall submit a report to the appropriate congressional committees, including the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate, on the activities carried out with the funds provided under this part.
								297E.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated for grants under this part— (1)$1,000,000,000 for fiscal year 2018; and
 (2)$175,000,000 for each of the fiscal years 2019, 2021, 2023, and 2025. (b)Continuing availability of amountsAny amounts appropriated pursuant to the authorization of this section shall remain available until expended..
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:
						
							
								Part 7—Grants for Obtaining Paper Ballot Voting Systems and Carrying Out Voting System Improvements
								Sec. 297. Grants for obtaining paper ballot voting systems and carrying out voting system security
			 improvements.
								Sec. 297A. Qualified paper ballot voting systems.
								Sec. 297B. Voting system security improvements described.
								Sec. 297C. Eligibility of States.
								Sec. 297D. Reports to Congress.
								Sec. 297E. Authorization of appropriations.
							
						
					102.Coordination of voting system security activities with use of requirements payments and election
			 administration requirements under Help America Vote Act of 2002
 (a)Duties of Election Assistance CommissionSection 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended in the matter preceding paragraph (1) by striking by and inserting and the security of election infrastructure by.
 (b)Membership of Secretary of Homeland Security on Board of Advisors of Election Assistance CommissionSection 214(a) of such Act (52 U.S.C. 20944(a)) is amended— (1)by striking 37 members and inserting 38 members; and
 (2)by adding at the end the following new paragraph:  (17)The Secretary of Homeland Security or the Secretary’s designee..
 (c)Representative of Department of Homeland Security on Technical Guidelines Development CommitteeSection 221(c)(1) of such Act (52 U.S.C. 20961(c)(1)) is amended— (1)by redesignating subparagraph (E) as subparagraph (F); and
 (2)by inserting after subparagraph (D) the following new subparagraph:  (E)A representative of the Department of Homeland Security..
						(d)Goals of periodic studies of election administration issues; consultation with Secretary of
 Homeland SecuritySection 241(a) of such Act (52 U.S.C. 20981(a)) is amended— (1)in the matter preceding paragraph (1), by striking the Commission shall and inserting the Commission, in consultation with the Secretary of Homeland Security (as appropriate), shall;
 (2)by striking and at the end of paragraph (3); (3)by redesignating paragraph (4) as paragraph (5); and
 (4)by inserting after paragraph (3) the following new paragraph:  (4)will be secure against attempts to undermine the integrity of election systems by cyber or other means; and.
						(e)Requirements payments
 (1)Use of payments for voting system security improvementsSection 251(b) of such Act (52 U.S.C. 21001(b)) is amended by adding at the end the following new paragraph:
							
 (3)Permitting use of payments for voting system security improvementsA State may use a requirements payment to carry out any of the following activities: (A)Cyber and risk mitigation training.
 (B)Providing increased technical support for any information technology infrastructure that the chief State election official deems to be part of the State’s election infrastructure or designates as critical to the operation of the State’s election infrastructure.
 (C)Enhancing the cybersecurity and operations of the information technology infrastructure described in subparagraph (B).
 (D)Enhancing the security of voter registration databases.. (2)Incorporation of election infrastructure protection in State plans for use of paymentsSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking the period at the end and inserting , including the protection of election infrastructure..
 (3)Composition of committee responsible for developing State plan for use of paymentsSection 255 of such Act (52 U.S.C. 21005) is amended— (A)by redesignating subsection (b) as subsection (c); and
 (B)by inserting after subsection (a) the following new subsection:  (b)Geographic representationThe members of the committee shall be a representative group of individuals from the State’s counties, cities, towns, and Indian tribes, and shall represent the needs of rural as well as urban areas of the State, as the case may be..
 (f)Ensuring protection of computerized Statewide voter registration listSection 303(a)(3) of such Act (52 U.S.C. 21083(a)(3)) is amended by striking the period at the end and inserting , as well as other measures to prevent and deter cybersecurity incidents, as identified by the Commission and the Secretary of Homeland Security..
					103.Incorporation of definition of election infrastructure
 (a)In generalSection 901 of the Help America Vote Act of 2001 (52 U.S.C. 21141) is amended to read as follows:  901.DefinitionsIn this Act, the following definitions apply:
 (1)The term election infrastructure has the meaning given such term in section 401 of the Election Security Act. (2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands..
 (b)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 901 to read as follows:
						
							
								Sec. 901. Definitions..
					BGrants for Risk-Limiting Audits of Results
				111.Grants to States for conducting risk-limiting audits of results of elections
 (a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 101(a), is further amended by adding at the end the following new part:
						
							8Grants for Conducting Risk-Limiting Audits of Results of Elections
								298.Grants for conducting risk-limiting audits of results of elections
 (a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2018 and each succeeding election for Federal office.
 (b)Risk-Limiting audits describedIn this part, a risk-limiting audit is a manual tally of certain marked paper ballots cast in an election which is conducted in accordance with an audit protocol that—
 (1)makes use of statistical methods and is designed to limit to acceptable levels the risk of certifying a preliminary election outcome that is inconsistent with the election outcome that would be obtained by conducting a full recount; and
 (2)provides for the selection of the election results that will be subject to the audit in accordance with procedures established by the chief State election official of the State under which the results of all contested elections are eligible to be selected for auditing.
 298A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a certification that the State will conduct risk-limiting audits of the results of elections for Federal office as described in section 298; and
 (2)such other information and assurances as the Commission may require. 298B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2018, to remain available until expended..
 (b)Clerical amendmentThe table of contents of such Act, as amended by section 101(b), is further amended by adding at the end of the items relating to subtitle D of title II the following:
						
							
								Part 8—Grants for Conducting Risk-Limiting Audits of Results of Elections
								Sec. 298. Grants for conducting risk-limiting audits of results of elections.
								Sec. 298A. Eligibility of States.
								Sec. 298B. Authorization of appropriations.
							
						
					112.GAO analysis of effects of audits
 (a)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by section 111) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants.
 (b)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to each of the following Committees:
 (1)The Committee on Homeland Security of the House of Representatives. (2)The Committee on House Administration of the House of Representatives.
 (3)The Committee on Homeland Security and Governmental Affairs of the Senate. (4)The Committee on Rules and Administration of the Senate.
						CElection Infrastructure Innovation Grant Program
				121.Election Infrastructure Innovation Grant Program
 (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended— (1)by redesignating the second section 319 (relating to EMP and GMD mitigation research and development) as section 320; and
 (2)by adding at the end the following new section:  321.Election Infrastructure Innovation Grant Program (a)EstablishmentThe Secretary, acting through the Under Secretary for Science and Technology, in coordination with the Chairman of the Election Assistance Commission (established pursuant to the Help America Vote Act of 2002) and in consultation with the Director of the National Science Foundation, shall establish a competitive grant program to award grants to eligible entities, on a competitive basis, for purposes of research and development that are determined to have the potential to significantly to improve the security (including cybersecurity), quality, reliability, accuracy, accessibility, and affordability of election infrastructure.
 (b)Report to CongressNot later than 90 days after the conclusion of each fiscal year for which grants are awarded under this section, the Secretary shall submit to the Committee on Homeland Security and the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate a report describing such grants and analyzing the impact, if any, of such grants on the security and operation of election infrastructure.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $6,250,000 for each of fiscal years 2018 through 2026 for purposes of carrying out this section.
 (d)Eligible entity definedIn this section, the term eligible entity means— (1)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including an institution of higher education that is a historically Black college or university (which has the meaning given the term “part B institution” in section 322 of such Act (20 U.S.C. 1061)) or other minority-serving institution listed in section 371(a) of such Act (20 U.S.C. 1067q(a));
 (2)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or
 (3)an organization, association, or a for-profit company, including a small business concern (as such term is defined under section 3 of the Small Business Act (15 U.S.C. 632)), including a small business concern owned and controlled by socially and economically disadvantaged individuals as defined under section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))..
 (b)DefinitionSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended— (1)by redesignating paragraphs (6) through (20) as paragraphs (7) through (21), respectively; and
 (2)by inserting after paragraph (5) the following new paragraph:  (6)Election infrastructureThe term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking both items relating to section 319 and the item relating to section 318 and inserting the following new items:
						
							
								Sec. 318. Social media working group.
								Sec. 319. Transparency in research and development.
								Sec. 320. EMP and GMD mitigation research and development.
								Sec. 321. Election infrastructure innovation grant program..
					IISecurity Measures
 201.Election infrastructure designationSubparagraph (J) of section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended by inserting , including election infrastructure before the period at the end.
 202.Timely threat informationSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:
				
 (27)To provide timely threat information regarding election infrastructure to the chief State election official of the State with respect to which such information pertains.. 
			203.Security clearance assistance for election officials
 In order to promote the timely sharing of information on threats to election infrastructure, the Secretary may—
 (1)help expedite a security clearance for the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official;
 (2)sponsor a security clearance for the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official; and
 (3)facilitate the issuance of a temporary clearance to the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official, if the Secretary determines classified information to be timely and relevant to the election infrastructure of the State at issue.
				204.Pre-election threat assessments
 (a)Submission of assessment by DNINot later than 180 days before the date of each regularly scheduled general election for Federal office, the Director of National Intelligence shall submit an assessment of the full scope of threats to election infrastructure, including cybersecurity threats posed by State actors and terrorist groups, and recommendations to address or mitigate the threats, as developed by the Secretary and Chairman, to—
 (1)the chief State election official of each State; (2)the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate; and
 (3)any other appropriate congressional committees. (b)Effective dateSubsection (a) shall apply with respect to the regularly scheduled general election for Federal office held in November 2018 and each succeeding regularly scheduled general election for Federal office.
				205.Security risk and vulnerability assessments
 (a)In generalParagraph (6) of section 227(c) of the Homeland Security Act of 2002 (6 U.S.C. 148(c)) is amended by inserting (including by carrying out a security risk and vulnerability assessment) after risk management support.
				(b)Prioritization To enhance election security
 (1)In generalNot later than 90 days after receiving a written request from a chief State election official, the Secretary shall, to the extent practicable, commence a security risk and vulnerability assessment (pursuant to paragraph (6) of section 227(c) of the Homeland Security Act of 2002, as amended by subsection (a)) on election infrastructure in the State at issue.
 (2)NotificationIf the Secretary, upon receipt of a request described in paragraph (1), determines that a security risk and vulnerability assessment cannot be commenced within 90 days, the Secretary shall expeditiously notify the chief State election official who submitted such request.
 206.Annual ReportNot later than one year after the date of the enactment of this Act and annually thereafter through 2026, the Secretary shall submit to the Committee on Homeland Security and the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate a report on—
 (1)efforts to carry out section 203 during the prior year, including specific information on which States were helped, how many officials have been helped in each State, how many security clearances have been sponsored in each State, and how many temporary clearances have been issued in each State; and
 (2)efforts to carry out section 205 during the prior year, including specific information on which States were helped, the dates on which the Secretary received a request for a security risk and vulnerability assessment pursuant to such section, the dates on which the Secretary commenced each such request, and the dates on which the Secretary transmitted a notification in accordance with subsection (b)(2) of such section.
				IIIEnhancing Protections for United States Democratic Institutions
			301.National strategy to protect United States democratic institutions
 (a)In generalNot later than one year after the date of the enactment of this Act, the President, acting through the Secretary, in consultation with the Chairman, the Secretary of Defense, the Secretary of State, the Attorney General, the Secretary of Education, the Director of National Intelligence, the Chairman of the Federal Election Commission, and the heads of any other appropriate Federal agencies, shall issue a national strategy to protect against cyber attacks, influence operations, dis­in­for­ma­tion campaigns, and other activities that could undermine the security and integrity of United States democratic institutions.
 (b)ConsiderationsThe national strategy required under subsection (a) shall include consideration of the following: (1)The threat of a foreign State actor, foreign terrorist organization (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a domestic actor carrying out a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of United States democratic institutions.
 (2)The extent to which United States democratic institutions are vulnerable to a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of such democratic institutions.
 (3)Potential consequences, such as an erosion of public trust or an undermining of the rule of law, that could result from a successful cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of United States democratic institutions.
 (4)Lessons learned from other Western governments the institutions of which were subject to a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of such institutions, as well as actions that could be taken by the United States Government to bolster collaboration with foreign partners to detect, deter, prevent, and counter such activities.
 (5)Potential impacts such as an erosion of public trust in democratic institutions as could be associated with a successful cyber breach or other activity negatively affecting election infrastructure.
 (6)Roles and responsibilities of the Secretary, the Chairman, and the heads of other Federal entities and non-Federal entities, including chief State election officials and representatives of multi-State information sharing and analysis center.
 (7)Any findings, conclusions, and recommendations to strengthen protections for United States democratic institutions that have been agreed to by a majority of Commission members on the National Commission To Protect United States Democratic Institutions, authorized pursuant to section 302.
 (c)Implementation planNot later than 90 days after the issuance of the national strategy required under subsection (a), the President, acting through the Secretary, in coordination with the Chairman, shall issue an implementation plan for Federal efforts to implement such strategy that includes the following:
 (1)Strategic objectives and corresponding tasks. (2)Projected timelines and costs for the tasks referred to in paragraph (1).
 (3)Metrics to evaluate performance of such tasks. (d)ClassificationThe national strategy required under subsection (a) shall be in unclassified form but may contain a classified annex.
				302.National Commission To Protect United States Democratic Institutions
 (a)EstablishmentThere is established within the legislative branch the National Commission To Protect United States Democratic Institutions (hereafter in this section referred to as the Commission).
 (b)PurposeThe purpose of the Commission is to counter efforts to undermine democratic institutions within the United States.
				(c)Composition
 (1)MembershipThe Commission shall be composed of 10 members appointed for the life of the Commission as follows: (A)One member shall be appointed by the Secretary.
 (B)One member shall be appointed by the Chairman. (C)Two members shall be appointed by the majority leader of the Senate, in consultation with the Chairman of the Committee on Homeland Security and Governmental Affairs and the Chairman of the Committee on Rules and Administration.
 (D)Two members shall be appointed by the minority leader of the Senate, in consultation with the ranking minority member of the Committee on Homeland Security and Governmental Affairs and the ranking minority member of the Committee on Rules and Administration.
 (E)Two members shall be appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Homeland Security and the Chairman of the Committee on House Administration.
 (F)Two members shall be appointed by the minority leader of the House of Representatives, in consultation with the ranking minority member of the Committee on Homeland Security and the ranking minority member of the Committee on House Administration.
 (2)QualificationsIndividuals shall be selected for appointment to the Commission solely on the basis of their professional qualifications, achievements, public stature, experience, and expertise in relevant fields, including, but not limited to cybersecurity, national security, and the Constitution of the United States.
 (3)No compensation for serviceMembers shall not receive compensation for service on the Commission, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with chapter 57 of title 5, United States Code.
 (4)Deadline for appointmentAll members of the Commission shall be appointed no later than 60 days after the date of the enactment of this Act.
 (5)VacanciesA vacancy on the Commission shall not affect its powers and shall be filled in the manner in which the original appointment was made. The appointment of the replacement member shall be made not later than 60 days after the date on which the vacancy occurs.
 (d)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. (e)Quorum and meetings (1)QuorumThe Commission shall meet and begin the operations of the Commission not later than 30 days after the date on which all members have been appointed or, if such meeting cannot be mutually agreed upon, on a date designated by the Speaker of the House of Representatives and the President pro Tempore of the Senate. Each subsequent meeting shall occur upon the call of the Chair or a majority of its members. A majority of the members of the Commission shall constitute a quorum, but a lesser number may hold meetings.
 (2)Authority of individuals to act for CommissionAny member of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take under this section.
					(f)Powers
 (1)Hearings and evidenceThe Commission (or, on the authority of the Commission, any subcommittee or member thereof) may, for the purpose of carrying out this section, hold hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers advisable to carry out its duties.
 (2)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this section.
					(g)Assistance from Federal agencies
 (1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.
 (2)Other departments and agenciesIn addition to the assistance provided under paragraph (1), the Department of Homeland Security, the Election Assistance Commission, and other appropriate departments and agencies of the United States shall provide to the Commission such services, funds, facilities, and staff as they may determine advisable and as may be authorized by law.
 (h)Public meetingsAny public meetings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.
				(i)Security clearances
 (1)In generalThe heads of appropriate departments and agencies of the executive branch shall cooperate with the Commission to expeditiously provide Commission members and staff with appropriate security clearances to the extent possible under applicable procedures and requirements.
 (2)PreferencesIn appointing staff, obtaining detailees, and entering into contracts for the provision of services for the Commission, the Commission shall give preference to individuals otherwise who have active security clearances.
					(j)Reports
 (1)Interim reportsAt any time prior to the submission of the final report under paragraph (2), the Commission may submit interim reports to the President and Congress such findings, conclusions, and recommendations to strengthen protections for democratic institutions in the United States as have been agreed to by a majority of the members of the Commission.
 (2)Final reportNot later than 18 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations to strengthen protections for democratic institutions in the United States as have been agreed to by a majority of the members of the Commission.
					(k)Termination
 (1)In generalThe Commission shall terminate upon the expiration of the 60-day period which begins on the date on which the Commission submits the final report required under subsection (j)(2).
 (2)Administrative activities prior to terminationDuring the 60-day period described in paragraph (2), the Commission may carry out such administrative activities as may be required to conclude its work, including providing testimony to committees of Congress concerning the final report and disseminating the final report.
 (l)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. IVMiscellaneous Provisions 401.DefinitionsIn this Act, the following definitions apply:
 (1)The term Chairman means the chair of the Election Assistance Commission. (2)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (3)The term Commission means the Election Assistance Commission. (4)The term democratic institutions means the diverse range of institutions that are essential to ensuring an independent judiciary, free and fair elections, and rule of law.
 (5)The term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State.
 (6)The term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.
 (7)The term Secretary means the Secretary of Homeland Security. (8)The term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141).
 402.Initial report on adequacy of resources available for implementationNot later than 120 days after the enactment of this Act, the Chairman and the Secretary shall submit a report to the appropriate committees of Congress, including the Committees on Homeland Security and House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, analyzing the adequacy of the funding, resources, and personnel available to carry out this Act and the amendments made by this Act.
			